DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 8/5/52022 [hereinafter "8/5"] Restriction Requirement, the 10/4/2022 Response [hereinafter "Electing Response"]) elects SPECIES B2 (FIG. 12), without traverse, for prosecution on the merits. 
The Electing Response identifies claims 1-7 and 9-12 as directed to the elected invention. 
Accordingly, claim 8 is withdrawn from consideration on the merits. 37 CFR 1.142(b).
The 8/5 Restriction Requirement is proper, it is maintained, and now it is made Final.
Relevant Sections of 35 U.S.C. § 112, Under the AIA  Provisions
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
35 U.S.C. § 112(b) Rejections of the Claims
03.	Claims 1-7 and 9-12 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
In independent claim 1 and, therefore, claims depending therefrom, "wherein electric charges are held in each of the first conductive layer and the second conductive layer electrically insulated by separating the fourth insulating layer in distance from the first conductive layer and the second conductive layer" is incomprehensible. A search for "in distance" of yields 5 hits, not one of which indicates how "in distance" is supposed to further qualify the separation and cause electric charges to be held in each of the first conductive layer and the second conductive layer. 
A person skilled in the art, therefore, would not know whether the claims, in fact, are describing a "means plus function" feature and if so what is the structure associated with the means function recitation and thus would not be on notice of the bounds of the protected invention to avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citations deleted).
Claims 1-7 and 9-12, therefore, have indefinite scopes. 
The lack of clarity in the above noted recitation is especially detrimental because it is in the independent claim, from which the remaining claims depend, and because the noted features are features appears to be important for the disclosed invention (see, e.g., the Abstract using a similar indefinite recitation). See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112[(b)] is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
"[W]herein electric charges are held in each of the first conductive layer and the second conductive layer electrically insulated by separating the fourth insulating layer in distance from the first conductive layer and the second conductive layer" is indefinite and results in the claims having scopes that hinder meaningfully searching the prior art to determine whether the claims distinguish over the prior art.
In claim 9, "the fourth insulating layer disposed on the third insulating layer" 
An amended (or new) claim MUST have WRITTEN DESCRIPTION SUPPORT in the AS FILED disclosure of the embodiment of the claimed invention. See 35 U.S.C. § 112(a) stating: "The specification shall contain a written description of the invention." An amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER. See 35 U.S.C. § 132(a), second sentence, stating: "No amendment shall introduce new matter into the disclosure of the invention." 
Prior Art Made of Record
04.	Io, Ohta, Ohshima, and Takahashi are exemplary of prior are references describing adjacent floating FETs having common gate electrodes/contacts. 
Closing Matters
05.	The prior Action restricts between Species. Accordingly, any filing (after the electing Response) will be incomplete and, therefore, Informal/Non-Responsive, if it fails to address whether a new claim it adds reads on the elected Species. See M.P.E.P. § 809.02(a) and 37 CFR 1.143.
06.	Absent expressly stating otherwise, this Office Action does NOT address patentability merits of withdrawn, not rejoined claims.
CONCLUSION
07.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from this Office Action's Mailing Date. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the Mailing Date.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600, US EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814